DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2022.

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 04/30/2021 and 10/04/2022 has/have been acknowledged.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
In Claim 1 line 19, “at least fastener” should read as -- at least one fastener --.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, and 10-11 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2012/0305585 to Nagao.
As per claims 1-3, 6-8, and 10-11, Nagao discloses a mechanism for detaching a portion of a covertape from a tape, the mechanism comprising
[1] a base (lower member 31, Fig 5-8, and 15) having a top surface and including a groove (groove portion 31g, Fig 5) extending along the top surface; a frame (upper member 32, Fig 5-15) coupled to the base and including: a knife portion (first separating member 51 of separating mechanism 50, Fig 9-15) arranged to detach one side of the covertape from the tape (see Fig 13a-b); and a creasing portion (second separating member 52, Fig 10 and 12-13) arranged to crease a portion of the covertape such that the covertape folds back on itself (see Fig 13b-e); at least one spring (compression spring 35, Fig 6) positioned between the base and the frame and arranged to control a compressive force between the frame and the base (via the pin like locking member 34, Fig 5-7; Para 0054); and at least one fastener (pivot pin 33 and pin like locking member 34 in cooperation with the compression spring 35, Fig 5-7) flexibly coupling the frame to the base, allowing the frame to move relative to the base (open and close as seen in Fig 6-7 and 15; Para 0049-0054).
[2] wherein the at least one spring and the at least one fastener are arranged to enable the frame to move vertically relative to the base (see Fig 15 that shows that as the upper member 32 rotates relative to the lower member 31, the right side of the upper member moves vertically with respect to the lower member 31).
[3] wherein the frame includes a left side attached to a right side forming a substantially “U-shaped” profile (see Fig 5-7 that shows that the upper member 32 has a U-shaped profile with a left side with the pivot plates 32c and a right side with bent portions 32f).
[6] wherein the knife portion includes a knife tip (sharp separating blade edge 51f, Fig 10) followed by a deflecting surface (side end blade edge 51d, Fig 10).
[7] wherein the creasing portion includes a creasing edge extending from a first portion to a second portion (see top edge of concave conical surface 52c of second separating member 52 as shown in Fig 10).
[8] wherein the creasing edge includes a wedge portion (concave conical surface 52c, Fig 10 and 13a-d) that is positioned at an angle relative to a direction of the groove (see Fig 10 and 13a-d).
[10] wherein the at least one spring is a compression spring (compression spring 35, Fig 6).
[11] wherein the at least one fastener includes a fastener (pin like locking member 34) arranged to move in a corresponding slot (see slot within lower member 31 that accommodates pin like locking member 34 that is moved within the slot by compression spring 35, Fig 5-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2012/0305585 to Nagao in view of US 2018/0160576 to Ohashi.
As per claims 4-5 and 9, Nagao discloses at least one spring (lower guide member 40 comprising a resilient plate or leaf spring, Fig 6-9) positioned between the base and the frame portion proximate the knife portion and the creasing portion arranged to control a compressive force between the base and the frame proximate the knife portion and the creasing portion (Para 0051 and 0072-0073), but does not explicitly disclose a first spring between the base and the frame portion proximate the knife portion arranged to control a compressive force between the knife portion and the base and a second spring between the base and the frame portion proximate the creasing portion arranged to control a compressive force between the creasing portion and the base, wherein the springs have different spring rates..
However, secondary reference, Ohashi discloses a similar mechanism for detaching a portion of a covertape from a tape wherein first springs (rear springs 74, Fig 5, 6b-c, and 11-13) are positioned between a base (feeder main body 21b, Fig 5-6) and a frame (tape peeling device 70, Fig 5-6 and 11-13) proximate a knife portion (peeling blade 71a, Fig 5) and arranged to control a compressive force between the knife portion and the base and second springs (front springs 73, Fig 5, 6a, and 11-13) are positioned between the base and the frame proximate a creasing portion (peeling member 71, Fig 5-6 and 11-13) and arranged to control a compressive force between the creasing portion and the base, wherein the first springs have a greater spring rate than the second springs to ensure that the peeling member reliably contacts/peels the cover tape of the component tape to ensure that it is possible to pick up components from the component tape (Para 0069-0072).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Nagao with the aforementioned teachings of Ohashi as to add a first spring between the base and the frame proximate the knife portion and a second spring between the base and the frame proximate the creasing portion wherein the first spring and the second spring have different spring rates with the reasonable expectation that this would ensure that the peeling member reliably contacts/peels the cover tape of the component tape to ensure that it is possible to pick up components from the component tape (Ohashi: Para 0069-0072).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 4-5, and 8-10 of U.S. Patent No. 11,032,956 (corresponding to parent application 17/162,657). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 3-11 of the current application are completely anticipated by Claims 1-2, 4-5, and 8-10 of U.S. Patent No. 11,032,956 as summarized below:

U.S. Patent No. 11,032,956
17/245,565
1
1 and 3-5
2
9
4
11
5
10
8
6
9
7
10
8


For example, see below claim 1 from U.S. Patent No. 11,032,956 and claims 1 and 3-5 of the current application provided wherein limitations that are the same or similar are bolded, slight differences in the claim language that are not patentably distinct are underlined, and limitations present in U.S. Patent No. 11,032,956 that are not in the current application are left  not bolded and not underlined:

U.S. Patent No. 11,032,956
1. A mechanism for detaching a portion of a covertape from a tape, the mechanism comprising: 
a base having a top surface and including a groove extending along the top surface; 
a frame flexibly coupled to the base and including: a right side having a substantially “L-shaped” cross-section and including a knife portion and a creasing portion, wherein the knife portion is configured to detach one side of the covertape from the tape and wherein the creasing portion is configured to crease a portion of the covertape to fold back on itself; and 
a left side having a substantially “L-shaped” cross-section and rigidly coupled to the right side such that the frame has a substantially “U-shaped” cross-section that is sized to receive at least a portion of the base; 
a first spring positioned between the base and the frame proximate the knife portion and arranged to control a compressive force between the knife portion and the base; 
a second spring positioned between the base and the frame proximate the creasing portion and arranged to control a compressive force between the creasing portion and the base; 
a first fastener flexibly coupling the frame to the base allowing the frame to translate linearly relative to the base and to rotate relative to the base; and 
a second fastener flexibly coupling the frame to the base allowing the frame to translate linearly relative to the base and to rotate relative to the base, wherein the first spring, the second spring, the first fastener, and the second fastener allow the mechanism to accommodate a variation in a thickness of the tape.

17/245,565
1. A mechanism for detaching a portion of a covertape from a tape, the mechanism comprising: 
a base having a top surface and including a groove extending along the top surface; 
a frame coupled to the base and including: a knife portion arranged to detach one side of the covertape from the tape; and 
a creasing portion arranged to crease a portion of the covertape such that the covertape folds back on itself; 
at least one spring positioned between the base and the frame and arranged to control a compressive force between the frame and the base; and 
at least fastener flexibly coupling the frame to the base, allowing the frame to move relative to the base.

3. The mechanism of claim 1 wherein 
the frame includes a left side attached to a right side forming a substantially “U-shaped” profile.

4. The mechanism of claim 1 wherein 
the at least one spring includes a first spring positioned between the base and the frame proximate a knife portion, the first spring arranged to control a compressive force between the knife portion and the base.

5. The mechanism of claim 4 wherein 
the at least one spring includes a second spring positioned between the base and the frame proximate the creasing portion, the second spring arranged to control a compressive force between the creasing portion and the base.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729